Citation Nr: 1701051	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-24 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for feminine issues to include tubal ligation.

2.  Entitlement to service connection for a fungal infection of the skin.

3.  Entitlement to service connection for status post lumbosacral spine strain.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992, including in Southwest Asia (SWA) from September 27, 1990 to April 2, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In July 2015, the Board remanded this case for further development.

The issues of entitlement to service connection for menometrorrhagia (claimed as feminine problems), allergic dermatitis, and bilateral ankle tendonitis were remanded in July 2015 along with the claims currently on appeal.  Following development conducted pursuant to the Board's July 2015 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for those disorders.  As such is a complete grant of those benefits sought on appeal, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's feminine issues to include tubal ligation are not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's claimed fungal infection of the skin is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's claimed status post lumbosacral spine strain is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's claimed right knee disorder is not related to service or to an incident of service origin.

5.  The preponderance of the evidence shows that the Veteran's claimed left knee disorder is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for feminine issues to include tubal ligation have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for establishing entitlement to service connection for a fungal infection of the skin have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for establishing entitlement to service connection for status post lumbosacral spine strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).

4.  The criteria for establishing entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).

5.  The criteria for establishing entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, including 38 C.F.R. § 3.317

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis of the lumbosacral spine or knees to a degree of 10 percent within one year from the date of termination of service.

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.

In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

Service Connection for Feminine Issues, to include Tubal Ligation

As an initial matter, the Board observes that following the July 2015 Board remand, the Veteran has been granted service connection for menometrorrhagia (claimed as feminine problems).

Through her representative's October 2016 statement, the Veteran contends that her claimed feminine issues to include tubal ligation had their onset during military service.  At her May 2015 hearing, the Veteran testified that a nurse told her that gas exposure in SWA made it difficult to have multiple pregnancies, which led to her tubal ligation (p. 4); and her feminine problems are due to pills or Gulf War environmental toxins (p. 7).

The most probative evidence shows that the Veteran's claimed feminine issues, to include tubal ligation, were neither caused nor aggravated during or as a result of service.  Specifically, the October 2015 VA examiner opined that:

Tubal ligation is not related to service [connected] menstrual condition and was done post service.  No residuals from tubal ligation except sterilization and that procedure was performed with intended sterilization....

The Veteran has other conditions including stress incontinence.  The stress incontinence is not related to menstrual condition and is from pregnancy and age.  Ovarian cysts are from ovulation....Tubal ligation was done since [the Veteran] had "hard" difficult pregnancies per Veteran...and no residuals of tubal ligation on exam[ination] except intended sterilization....

The condition claimed was less likely than not (less than 50 [percent] probability) incurred in or caused by the exposures during service in Southwest Asia during the Persian Gulf War.... Menstrual condition [is] related to stress and physical exertion not pills or toxin exposure....Veteran has diagnosis of menometrorrhagia, a diagnosable chronic multi-symptom illness with a partially explained etiology of stress and heavy physical exertion during service.

The Board acknowledges that the Veteran is competent to report what a nurse told her, as she did at her May 2015 Travel Board hearing.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the nurse's statement lacks probative weight because it is unaccompanied by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the nurse did not identify the type of gas exposure, or explain the mechanism by which the unidentified gas would have made the Veteran's pregnancies more difficult.

Further, the Veteran is not competent to attribute her feminine issues, to include tubal ligation, to service-including gas exposure, pills, or environmental toxins-because providing the etiology thereof is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

By contrast, the October 2015 VA examiner's opinion is both competent and supported by the explanation that no residuals from tubal ligation were found on examination other than the intended sterilization; her stress incontinence is attributable to pregnancy (which occurred after service) and age; and her ovarian cysts are attributable to ovulation.  Therefore, the Board finds that the October 2015 VA examiner's opinion warrants greater probative weight.

Because the most probative evidence shows that the Veteran has no residuals of tubal ligation other than the intended sterilization, and not an undiagnosed illness or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.

In sum, the Board finds that the most probative evidence fails to establish an undiagnosed illness or a medically unexplained chronic multisymptom illness; or to link the Veteran's claimed feminine issues, to include tubal ligation, to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for a Fungal Infection of the Skin

As an initial matter, the Board observes that following the July 2015 Board remand, the Veteran has been granted service connection for allergic dermatitis.

Through her representative's October 2016 statement, the Veteran contends that her claimed fungal infection of the skin had its onset during military service.  At her May 2015 Travel Board hearing, the Veteran testified that her rash began as an allergic reaction during training at Ft. Lee while she was crawling in the bivouac, and her doctor said that the rash could also be due to oil burning and pills in Iraq. (pp. 23-24).  In December 2011, the Veteran told a treating VA clinician that she has had a rash all over her body since she was exposed to an unidentified gas while serving overseas.

The most probative evidence shows that the Veteran's claimed fungal infection of the skin was neither caused nor aggravated during or as a result of service.  Specifically, the October 2015 VA examiner opined that:

The Veteran does not have any fungal rash on exam today....[She] has small areas of rash consistent with allergy and itching on exam today....

The fungal infections were treated and no fungal rash [was present] on separation [from service] or today so [the Veteran has] no residuals from fungal infection.  Left toenail fungal infection documented in CPRS podiatry notes and treated 2011 to 2013 but not from residual from service since fungus not present on separation exam[ination].  Veteran has allergic dermatitis triggered by allergens such as metal dog tag with intermittent flare ups based on records and exam today.

As the Veteran's fungal rash resolved prior to service and remained absent on examination, service connection for a fungal rash is denied.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, as the VA examiner explained, the Veteran's left toenail fungal infection was not present during service.  Moreover, no competent evidence linking the Veteran's toenail fungus to service is of record.

Because the most probative evidence shows that the Veteran has no skin disorders other than the service-connected allergic dermatitis and her diagnosed left toenail fungus, and not an undiagnosed illness or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.

In sum, the Board finds that the most probative evidence fails to establish an undiagnosed illness or a medically unexplained chronic multisymptom illness; or to link the Veteran's claimed fungal infection of the skin to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for Status Post Lumbosacral Spine Strain

Through her representative's October 2016 statement, the Veteran contends that a parachute jump into a tree line caused her lumbar spine disorder.  At her May 2015 Travel Board hearing, the Veteran testified to the same (p. 15).

The most probative evidence shows that the Veteran's current lumbosacral spine disorder was neither caused nor aggravated during or as a result of service.  Specifically, the October 2015 VA examiner opined that:

[The Veteran's] Lumbar contusion in service is [an] acute soft tissue injury that resolved.  Records do not show [a] chronic back condition since service, but [rather the Veteran's] pain began being treated after [her] 2010 motor vehicle collision.  I agree with [the] 2011 VA C&P exam[iner's] opinion that [the Veteran's] current back pain after [the] motor vehicle accident [in] 2010 was from [the] 2010 accident and not progression of [the] in-service condition.  [The] Veteran has lumbar arthritis that is currently causing her pain, a disease with a clear and specific etiology and diagnosis.  This is not a progression of in-service injury.  Arthritis is from age and wear and tear over time.  This is not from environmental exposures during service in Southwest Asia during the Persian Gulf War.  [The] Veteran has lumbar arthritis that is currently causing her pain, a disease with a clear [etiology].  This is not from mild scoliosis condition either.  Mild scoliosis does not limit function.

The Board finds that the October 2015 VA examiner's opinion warrants the greatest probative weight based on her review of the pertinent evidence of record and her rationale consistent therewith.  Specifically, the record is devoid of any treatment records for a back disorder from the Veteran's August 1992 separation from service until her June 2010 post-service motor vehicle accident.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Moreover, the October 2015 VA examiner's opinion warrants greater probative weight than the Veteran's own opinion because the examiner's rationale is more consistent with the facts, including the absence of treatment for approximately 18 years after service, and the intervening post-service motor vehicle accident.

Because the most probative evidence shows that the Veteran has lumbar arthritis, and not an undiagnosed illness or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.

In sum, the Board finds that the most probative evidence fails to establish an undiagnosed illness or a medically unexplained chronic multisymptom illness; or to link the Veteran's claimed status post lumbosacral spine strain to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for Bilateral Knee Disorders

Through her representative's October 2016 statement, the Veteran contends that a parachute jump into a tree line caused her bilateral knee disorders.  At her May 2015 Travel Board hearing, the Veteran testified that her knee disorders resulted from her tree line jump accident while parachuting in service (pp. 16-20); her left knee disorder is secondary to her right knee injury due to extra pressure (p. 19); and her knees were injured from running and jumping in service (p. 17).

The most probative evidence shows that the Veteran's current bilateral knee disorders were neither caused nor aggravated during or as a result of service.  Specifically, the October 2015 VA examiner opined that:

[The Veteran's] Separation exam[ination revealed] no knee problems, so [her current bilateral knee disorder is] not from trauma in service but from age and use over time.  I agree with opinion [of the] 2011 VA C&P exam[iner that the] bilateral knee exam[ination shows] no evidence that [a] chronic condition [was] caused [by] service. Bilateral knee arthritis [is] from age and use over time....[The Veteran's] bilateral knee arthritis is [a] diagnosis with [a] specific etiology, a disease with a clear and specific etiology and diagnosis, spurring of bones from use over time and age, not from environmental exposure [in] Southwest Asia.

The Board finds that the October 2015 VA examiner's opinion warrants the greatest probative weight based on her review of the pertinent evidence of record and her rationale that the Veteran's disorder resulted from age and use based on observation on examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Her opinion outweighs the Veteran's own opinion based on her greater medical experience and expertise, as well as the absence of findings of residuals of trauma on examination.

Because the most probative evidence shows that the Veteran has bilateral knee arthritis, and not an undiagnosed illness or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.

In sum, the Board finds that the most probative evidence fails to establish an undiagnosed illness or a medically unexplained chronic multisymptom illness; or to link the Veteran's claimed bilateral knee disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

Service connection for feminine issues, to include tubal ligation, is denied.

Service connection for a fungal infection of the skin is denied.

Service connection for status post lumbosacral spine strain is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


